FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 21, 2020




In the Court of Appeals of Georgia
 A20A1124. DILFIELD et al. v. BEALING et al.

      COOMER, Judge.

      James and Keri Bealing sued Christopher and Lindsay Dilfield after the

Dilfields’ dog bit the Bealings’ son. The Dilfields appeal from the trial court’s denial

of their motion for summary judgment, contending that the trial court erred in finding

(1) that the Bealings may recover damages arising from a dog bite injury without

proving that the Dilfields had prior knowledge of their dog’s dangerous propensities

and (2) that an issue of fact exists regarding the proximate cause of the dog bite. For

the following reasons, we reverse.

      This Court reviews de novo a grant or denial of summary judgment, viewing

the evidence and all reasonable conclusions and inferences drawn from it in the light

most favorable to the nonmovant. Norton v. Cobb, 284 Ga. App. 303, 303-304 (643
SE2d 803) (2007). Summary judgment is proper when there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law. Id. at 303; see

OCGA § 9-11-56 (c). “[T]he burden on the moving party may be discharged by

pointing out by reference to the affidavits, depositions and other documents in the

record that there is an absence of evidence to support the nonmoving party’s case.”

Ellison v. Burger King Corp., 294 Ga. App. 814, 819 (3) (a) (670 SE2d 469) (2008)

(citation omitted); see OCGA § 9-11-56 (c). “If the moving party discharges this

burden, the nonmoving party cannot rest on its pleadings, but rather must point to

specific evidence giving rise to a triable issue.” Ellison, 294 Ga. App. at 819 (3) (a)

(citation omitted); see OCGA § 9-11-56 (e).

      Viewed in the light most favorable to the Bealings as the nonmovants, the

record shows that the Bealings and the Dilfields were neighbors and that the

Bealings’ five-year-old son would often visit the Dilfields’ home to play with their

daughter. The Dilfields owned two dogs and would put them in crates in another

room or in the garage when the Bealings’ son came over to play. On the day of the

incident, the Bealings’ son was playing with the Dilfields’ daughter and other

children, and at some point returned to his home and told his parents that he had been



                                           2
  bitten on the leg by the Dilfields’ dog.1 The next day, the Bealings contacted the

  Dilfields and were told that it had been over a year since the dog had been vaccinated

  for rabies. The Bealings’ son was treated for his injury, receiving a series of rabies

  shots over a 30-day period.

          In their complaint, the Bealings asserted claims against the Dilfields for

  negligence per se and negligence for failing to vaccinate their dog.2 The Bealings

  alleged that the Dilfields’ dog had bitten their son, who was required to undergo

  medical treatment as a result of the Dilfields’ failure to vaccinate the dog. The

  Dilfields filed a motion for summary judgment. The Dilfields did not dispute that the

  incident occurred or that the Bealings’ son was injured, but argued that the Bealings

  were not entitled to recover damages because there was no evidence in the record that

  the Dilfields knew the dog had any propensity to bite or injure a person before the

  Bealings’ son was injured. After a hearing, the trial court concluded that questions of

      1
        The Dilfields asserted that the Bealings’ son left their home and then returned later
in the day without knocking on the door and without their knowledge or permission, and
that the dog ran toward him and slid into him due to the hardwood flooring.
      2
        Although the Bealings filed amendments to their complaint raising additional
claims before the trial court’s ruling on the Dilfields’ motion for summary judgment, it
appears the trial court considered the Dilfields’ motion only with regard to the claims of
negligence per se and negligence for failure to vaccinate. We therefore do not address or
express any opinion concerning the additional claims raised in the amended complaints.

                                             3
fact remain regarding the dog’s behavior, the Dilfields’ practice of containing the

dog, and whether those facts amount to a finding of dangerous propensity. The trial

court also concluded that issues of causation and foreseeability remain for the jury.

The trial court denied the Dilfields’ motion for summary judgment and issued a

certificate of immediate review. The Dilfields filed an application for interlocutory

appeal, which we granted. This appeal followed.

      1. The Dilfields contend that the trial court erred in finding that the Bealings

may recover damages arising from a dog bite injury without proving the Dilfields had

prior knowledge of their dog’s dangerous propensities, and denying summary

judgment on that basis. The Dilfields also contend that the evidence in the record is

insufficient as a matter of law to show that they had knowledge of their dog’s

dangerous propensity before he bit the Bealings’ son. We agree.

      In its order denying the Dilfields’ motion for summary judgment, the trial court

concluded that the Dilfields were not entitled to summary judgment on the negligence

per se claim because they had not established “that there is no legal duty under statute

or ordinance to perform an act for the benefit of another, i.e., to vaccinate their dog

to prevent the spread of rabies, or to otherwise take measures to avoid subjecting

those who come in contact with the dog from the possible risk of rabies exposure.”

                                           4
The trial court rejected the Dilfields’ argument that there was no evidence that they

had any knowledge that their dog had vicious or dangerous propensities. The trial

court noted that the Bealings had proffered several facts to dispute the Dilfields’

argument: “first, that [the Dilfields] would put their dog away in a separate room

when [the Bealings’ son] would visit, even though they did not follow a similar

procedure for their other dog; second, that the dog would jump and bark at the front

door when people passed by the house.” The trial court’s order then states:

      Plaintiffs also argue in the alternative that a showing of dangerous
      propensities is not required, because unlike traditional dog bite cases
      involving damages for physical injuries, their damages result from [the
      Dilfields’] failure to maintain statutorily required rabies vaccination and
      the costs associated with preventative rabies treatment due the risk of
      possible rabies exposure. The Court finds that these arguments are
      sufficient to create genuine issues of material fact which are properly
      brought before a jury.


      The trial court’s suggestion that a plaintiff may recover against a dog’s owner

for injuries arising from a dog bite without proving the owner had prior knowledge

of the dog’s dangerous propensities is contrary to Georgia law.

      In a typical dog bite case, regardless of whether the cause of action is
      based on the premises liability statute (OCGA § 51-3-1) or the
      dangerous animal liability statute (OCGA § 51-2-7), a plaintiff must

                                          5
      produce evidence of the vicious propensity of the dog in order to show
      that the owner of the premises had superior knowledge of the danger.


Custer v. Coward, 293 Ga. App. 316, 319 (2) (667 SE2d 135) (2008) (citation

omitted).

      Our law does not presume that dogs are vicious or dangerous. To the
      contrary, it presumes that dogs, regardless of breed, are of a harmless
      species, and for that reason, our courts require actual proof of the
      dangerous nature of a particular dog and of his owner’s knowledge of
      the particular dog’s deviation from presumptive harmlessness.


Steagald v. Eason, 300 Ga. 717, 719 (797 SE2d 838) (2017) (citations and

punctuation omitted).

      In Tyner v. Matta-Troncoso, 305 Ga. 480, 480 (826 SE2d 100) (2019) the

plaintiffs brought a negligence claim against a landlord, alleging he was liable under

OCGA § 44-7-14 for injuries suffered in an attack by dogs owned by the landlord’s

tenants because he had failed to repair a broken gate latch. Citing Johnston v.

Warendh, 252 Ga. App. 674, 678 (3) (556 SE2d 867) (2001), disapproved of on other

grounds by S&S Towing & Recovery, Ltd. v. Charnota, ___ Ga. ___ (844 SE2d 730)

(2020), where this Court noted the lack of precedent “which provides for liability for

dog bites other than OCGA § 51-2-7 and the premises liability statute, OCGA § 51-3-

                                          6
1[,]” the Supreme Court of Georgia made no determination about whether OCGA §

44-7-14 can be used to hold out-of-possession landlords liable for injuries resulting

from dog bites. Tyner, 305 Ga. at 484 (3). The Court explained that, assuming OCGA

§ 44-7-14 can be used for this purpose, the plaintiff must “present some evidence

showing that the landlord had knowledge of the dogs’ tendencies or propensities to

do harm in order to demonstrate reasonable foreseeability.” Id. at 484 (3), 487 (3).

Because the record presented no evidence that the landlord had knowledge that the

dogs had been aggressive previously, the Court concluded that there was no evidence

to create a jury issue as to whether the plaintiff’s injuries were reasonably foreseeable,

and that the landlord was entitled to summary judgment. Id. at 488-489 (3). Thus,

even assuming that the violation of a vaccination statute or ordinance can be used to

hold dog owners liable for injuries resulting from dog bites, the Bealings were

required to present evidence that the Dilfields had knowledge of their dog’s

propensity to do harm in order to recover for their son’s injury.

      The trial court held that evidence that the Dilfields would put their dog away

when the Bealings’ son would visit even though they did not crate the other dog, and

that the dog would jump and bark at the front door when people would pass the

Dilfields’ home, was some evidence of dangerous propensity. However, we have held

                                            7
that barking at people generally does not serve as evidence of vicious propensity. See

Huff v. Dyer, 297 Ga. App. 761, 763 (1) (678 SE2d 206) (2009), disapproved of on

other grounds by S&S Towing & Recovery, Ltd. v. Charnota, ___ Ga. ___ (844 SE2d

730) (2020). And, without evidence of the reason the Dilfields crated the dog when

the Bealings’ son came to their home, the act of crating him alone cannot be evidence

of a dangerous disposition.”[S]peculation which raises merely a conjecture or

possibility is not sufficient to create even an inference of fact for consideration on

summary judgment.” (Punctuation omitted.) Ellison, 294 Ga. App. at 819 (3) (a)

(citation and punctuation omitted). Both parties admitted that they had no knowledge

that the dog had previously bitten anyone, and the Dilfields averred that they had

never observed any aggressive behavior by the dog. Because there was no evidence

that the Dilfields were aware of their dog’s vicious propensity, the trial court erred

in denying summary judgment on the claims for negligence per se and negligence for

failure to vaccinate.

      2. Because of our conclusion in Division 1, we will not address the Dilfields’

remaining arguments.

      Judgment reversed. Barnes, P. J., and Gobeil, J., concur.



                                          8